DETAILED ACTION
Applicant’s response, filed 28 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 Feb.2022.
Claims 1-7 and 11-30 are rejected.
Claim 29 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Non-Provisional Application No. 16/732,168 filed 31 Dec. 2019 and U.S. Provisional App. No. 62/786,739 filed 31 Dec. 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, the disclosure of the prior-filed applications, U.S. Non-Provisional Application No. 16/732,168 and U.S. Provisional Application No. 62/786,739, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application, as discussed in the Office action mailed 28 March 2022.
Accordingly, the effective filing date of the claimed invention is 30 Aug. 2021.

Drawings
The replacement sheets received 28 June 2022 have been entered.
The objection to the drawings received 30 Aug. 2021 regarding FIG. 62 has been withdrawn in view of the replacement drawing sheets received 28 June 2022.

The drawings received 30 Aug. 2021 are objected to for the following reasons. This objection is previously recited.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color, including FIG. 55-65. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Response to Arguments
Applicant’s arguments filed 28 June 2022 regarding the objection the drawings at pg. 12, para. 2 have been fully considered but they do not pertain to the outstanding objection to the drawings set forth above. 

Applicant's arguments filed 28 June 2022 regarding the objection to the drawings at pg. 12, para. 3 have been fully considered but they are not persuasive. 
Applicant remarks that Applicant did not file for a petition for color drawings because it did not believe that color is the only practical medium by which to disclose the subject matter, and submits that the Office’s conversion of those drawings to grayscale, which is common Office practice, is sufficient to disclose that subject matter (Applicant’s remarks at pg. 12, para. 3).
This argument is not persuasive. There are two acceptable categories for presenting drawings in utility and design patent applications: (1) Black ink- black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; (2) Color- color drawings are permitted in design applications. On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. See 37 CFR 1.84(a). Therefore, because Applicant has not filed a petition for color drawings and this petition has not been granted, and Figures 55-65 are executed in color, the drawings fail to comply with 37 CFR. 1.84(a). If Applicant does not wish to use color drawings, replacement drawing sheets in black and white for FIG. 55-65 should be submitted.

Claim Objections
The objection to claims 1, 16, and 30 in the Office action mailed 28 March 2022 has been withdrawn in view of claim amendments received 28 June 2022.
Claim 29 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 29 recites “…the feature of the selected updated cohort of patient records” in lines 5-6. To increase clarity and use consistent language with that of claim 28, from which claim 29 depends, the claim should be amended to recite “…the at least one feature of the selected updated cohort of patient records”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 28 June 2022 regarding the claim objections have been fully considered but they do not pertain to the newly recited objection set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 11, 13-14, 20, and 29 under 35 U.S.C. 112(b) in the Office action mailed 28 March 2022 has been withdrawn in view of the claim amendments received 28 June 2022.
The rejection of claim 14 under 35 U.S.C. 112(b) in the Office action mailed 28 March 2022 has been withdrawn in view of Applicant’s arguments filed 28 June 2022 at pg. 12, para. 9 to pg. 13, para. 1). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 20 recites “…wherein the report is a next-generation sequencing report”. It’s unclear what embodiments of sequencing are intended to be included within the metes and bounds of “next-generation sequencing”. For example, it’s unclear if the sequencing report is intended to be limited to massively parallel sequencing reports, or if next-generation sequencing technology can refer to a sequencing technology later developed but referred to as “next-generation” sequencing. Furthermore, Applicant’s specification does not serve to define the term “next-generation sequencing” to clarify the metes and bounds of the term. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims is interpreted to mean the report is  a sequencing report.
Claim 29 is indefinite for recitation of “…generating a patient similarity indicator comprising a graphical indicator representing the feature of the selected updated cohort of patient records; and displaying...the at least one patient similarity indicator comprising the graphical indicator representing the feature of the selected updated cohort of patient records”. There is insufficient antecedent basis for “the at least one patient similarity indicator comprising the graphical indicator representing the feature of the selected updated cohort of patient records”, given the claim only previously recites generating “a patient similarity indicator comprising a graphical indicator representing the feature of the selected updated cohort of patient records”. Therefore, it’s unclear if Applicant intends to require that claim 29 displays “the at least one patient similarity indicator comprising the graphical indicator representing the feature of the selected updated cohort of patient records”, or if Applicant intends to generating at least one patient similarity indicator comprising a graphical indicator representing the feature of the selected updated cohort of patient records. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean “…generating a patient similarity indicator comprising a graphical indicator representing the feature of the selected updated cohort of patient records; and displaying...the patient similarity indicator comprising the graphical indicator representing the feature of the selected updated cohort of patient records”. To overcome the rejection, the claim can be amended to reflect the above interpretation.

Response to Arguments
Applicant's arguments filed 28 June 2022 regarding 35 U.S.C. 112(b) at pg. 12, para. 8 to pg. 13, para. 1 and pg. 13, para. 3  have been fully considered but they do not pertain to the 112(b) rejections set forth above.
Applicant’s arguments filed 28 June 2022 regarding 35 U.S.C. 112(b) at pg. 13, para. 2 have been fully considered but are not persuasive.
Applicant remarks that the term “next-generation sequencing” or “NGS” are terms of art referring to a particular class of sequencing techniques, and the meaning of this term would be readily apparent to one of ordinary skill in the art (See MPEP 2173.02(II)), and thus claim 20 is not indefinite (Applicant’s remarks at pg. 13, para. 2).
This argument is not persuasive. While the term “next-generation sequencing” is intended to refer to a particular class of sequencing technologies, there is no consensus in the art of bioinformatics regarding which sequencing technologies “next-generation sequencing” encompasses. For example, Mostafa et al. (Overviews of “next-generation sequencing”, 2015, Research and Reports in Forensic Medical Science, 5, pg. 1-5; newly cited) overviews “next-generation sequencing” and discloses that both second-generation and third-generation sequencing technologies (pg. 2, col. 1, para. 2). In contrast, Lee et al. (Third-generation sequencing and the future of genomics, 2016, bioRxiv, pg. 1-20; newly cited) discloses that next-generation sequencing refers to second generation sequencing technologies, distinct from third generation sequencing technologies (pg. 1, para. 1 to pg. 2, para. 2). Therefore, it’s unclear which sequencing technologies are encompassed by “next-generation sequencing”, and Applicant’s specification does not serve to clarify the term. 

Claim Rejections - 35 USC § 112(d)
The rejection of claim 14 under 35 U.S.C. 112(d) in the Office action mailed 28 March 2022 has been withdrawn in view of Applicant’s arguments filed 28 June 2022 at pg. 12, para. 9 to pg. 13, para. 1). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 30 being representative) is directed to a method and system for selecting a cohort. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mental processes groupings of abstract ideas:
selecting a first patient's health record comprising one or more genomic test results through a first laboratory report user interface; 
selecting a plurality of predetermined selection criteria, wherein a first selection criteria is a genetic alteration;
selecting a test result from the one or more genomic test results, each genomic test result comprising results of genomic profiling one or more specimens from the first patient using an assay of at least 50 genes, the selected test indicating at least one of a gene fusion or a pathogenic genomic alteration;
populating the plurality of the selection criteria based on information from the selected test result, the populating comprising: populating the genetic alteration with gene fusion information when the selected test result indicates a gene fusion; and populating the genetic alteration with pathogenic genomic alteration information when the selected test results result indicates a pathogenic genomic alteration but not a gene fusion;
selecting the cohort of patient records based on the populated values of the selection criteria; and
generating at least one patient similarity indicator comprising a graphical indicator representing a feature of the selected cohort of patient records.
Claim 30 recites the following steps which fall under the mental processes groupings of abstract ideas:
populate the plurality of the selection criteria based on information from the selected test result, the populating comprising: populating the genetic alteration with gene fusion information when the selected test results indicate a gene fusion; and populating the genetic alteration with pathogenic genomic alteration information when the selected test results indicates a pathogenic genomic alteration but not a gene fusion
select a cohort of patient records based on the populated values of the selection criteria; and
generate at least one patient similarity indicator comprising a graphical indicator representing a feature of the selected cohort of patient records. 
The identified claim limitations falls into the groups of abstract ideas of mental processes for the following reasons. In this case, the steps of selecting a first patient’s health record comprising genomic tests, selecting a plurality of predetermined selection criteria, and selecting a test result that indicates at least one of a gene fusion or a pathogenic alteration involves making a selection by analyzing available options (e.g. multiple patient health records, criteria, and test results), which can be practically performed in the mind. Furthermore, populating the selection criteria involves analyzing the results of the selected test to determine whether the test indicates a gene fusion or pathogenic alteration and determining whether the genetic alteration is a gene fusion or pathogenic alteration, which is analogous to human mental work. The step of selecting the cohort of patient records involves comparing the populated values of the selected test to determine patients that have similar values as the populated values, which can be practically performed in the mind. Last, generating at least one patient similarity indicator by generating a graphical indicator representing a feature of the selected cohort of patient records includes analyzing a particular characteristic of the cohort (i.e. determining all patients have a same genetic alteration) and writing a graphic of the characteristic, which can be practically performed in the mind aided with pen and paper. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III. 
Dependent claims 2-7,11-15, 17-18, and 28-29 further recite an abstract idea. Dependent claim 2 further recites the mental process of analysis of the one or more genomic tests to comprise results of genomic profiling of one of brain cancer, lung cancer, breast cancer, liver cancer, pancreatic cancer, colon cancer, skin cancer, lymph node cancer, and bone cancer. Dependent claim 3 further recites the mental process of analysis of the one or more genomic tests to comprise results from a solid tumor test result, a tumor-normal matched test result, a transcriptome test result, a tumor-only test result, a liquid biopsy test result, or a cell-free DNA sequencing test result. Dependent claims 4-5 further recite the mental process of analysis of the genomic tests to comprise a cell-free DNA sequencing test result(s). Dependent claim 6 further recites the mental process of selecting a cell-free DNA sequencing test result conducted within a one year period prior to the selection of the cohort of patient records when a solid tumor sequencing test result does not exist in the one or more genomic test results within the one year period. Dependent claim 7 further recites the mental process of selecting a test result from the one or more genomic test results comprises selecting a solid tumor sequencing test result conducted most recently to the selection of the cohort of patient records. Dependent claim 11 further recites the mental process of analysis of the one or more genomic tests to include a plurality of genes selected from the recited groups of genes. Dependent claim 12 further recites the mental process of generating a patient similarity indicator comprising a number of how many patients are included in the cohort. Dependent claim 13 further recites the mental process of analysis of generating a patient similarity indicator comprising a graph or a chart indicative of a popularity of a populated value of the feature comprising a text representation of the feature. Dependent claim 14 further recites the mental process of populating the genetic alteration with both gene fusion information and with pathogenic genomic alteration information when the selected test result indicates both the gene fusion and the pathogenic genomic alteration. Dependent claim 15 further recites the mental process of identifying an amended test result to a selected test result or an addendum test result to the selected test result. Dependent claims 17-18 further recite the mental process of selecting the predetermined selection criteria to include a primary cancer site comprising at least one of brain, lung, heart, blood, breast, prostate, liver, or skin. Dependent claim 28 further recites the mental process of receiving a selection of at least one feature and updating the selecting criteria to include the at least one feature. Dependent claim 29 further recites the mental process of populating the updated selection criteria, selecting an updated cohort of patients based on the populated values of the updated selection criteria, and generating a patient similarity indicator based on the populated values of the updated selection criteria. Therefore, claims 1-7 and 11-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-7,11-15, 17-18, and 28 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a first laboratory report user interface;
receiving, at the first laboratory report user interface, affirmation of the selection criteria from a user; selecting the cohort of patient records based on the populated values of the selection criteria (i.e. receiving data); and
displaying, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).
The additional elements of claim 30 include:
at least one processor;
at least one memory;
receive a selection, from a first laboratory report user interface, of a first patient's health record comprising one or more genomic test results through a first laboratory report user interface (i.e. receiving data); 
receive a selection, from the first laboratory report user interface, of a plurality of predetermined selection criteria, wherein a first selection criteria is a genetic alteration; 
receive a selection, from the first laboratory report user interface, of a test result from the one or more genomic test results, each genomic test result comprising results of genomic profiling of one or more specimens from the first patient using an assay of at least 50 genes (i.e. receiving data); 
receive, at the first laboratory report user interface, affirmation of the selection criteria from a user; select [[the]] a cohort of patient records based on the populated values of the selection criteria (i.e. receiving data); and
display, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).

The additional element of claim 16, 19-27, and 29 include:
displaying, at the first laboratory report user interface, a link to the patient database (claim 16);
displaying, at the first laboratory report user interface, at least a portion of a report associated with the first patient’s health record (claim 19);
wherein the report is a next-generation sequencing report, a liquid biopsy test, or a solid biopsy test (claims 20-22);
wherein the report comprises at least one of clinically actional variants, fusion data, or biomarker information, wherein the fusion data comprises RNA fusion data (claims 24-25)
displaying, at the first laboratory report user interface, a report selection element (claim 23);
displaying, at the first laboratory report user interface, the populated selection criteria (claim 26); 
displaying, at the first laboratory report user interface, an element for replacing selection criteria (claim 27); and
displaying, at the first laboratory report user interface, the at least one patient similarity indicator comprising the graphical indicator representing the feature of the selected updated cohort of patient records (claim 29).
The additional element of user interfaces, processors, memory, receiving data, and displaying data recited in claims  are generic computer components or functions. Furthermore, the additional elements recited in claims 20-22 and 24-25 only serve to further limit the data displayed. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7 and 11-30 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-7,11-15, 17-18, and 28 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a first laboratory report user interface;
receiving, at the first laboratory report user interface, affirmation of the selection criteria from a user; selecting the cohort of patient records based on the populated values of the selection criteria (i.e. receiving data); and
displaying, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).

The additional elements of claim 30 include:
at least one processor;
at least one memory;
receive a selection, from a first laboratory report user interface, of a first patient's health record comprising one or more genomic test results through a first laboratory report user interface (i.e. receiving data); 
receive a selection, from the first laboratory report user interface, of a plurality of predetermined selection criteria, wherein a first selection criteria is a genetic alteration; 
receive a selection, from the first laboratory report user interface, of a test result from the one or more genomic test results, each genomic test result comprising results of genomic profiling of one or more specimens from the first patient using an assay of at least 50 genes (i.e. receiving data); 
receive, at the first laboratory report user interface, affirmation of the selection criteria from a user; and
display, at the first laboratory user report user interface, the at least one patient similarity indicator (i.e. displaying data).
The additional element of claim 16, 19-27, and 29 include:
displaying, at the first laboratory report user interface, a link to the patient database (claim 16);
displaying, at the first laboratory report user interface, at least a portion of a report associated with the first patient’s health record (claim 19);
wherein the report is a next-generation sequencing report, a liquid biopsy test, or a solid biopsy test (claims 20-22);
wherein the report comprises at least one of clinically actional variants, fusion data, or biomarker information, wherein the fusion data comprises RNA fusion data (claims 24-25)
displaying, at the first laboratory report user interface, a report selection element (claim 23);
displaying, at the first laboratory report user interface, the populated selection criteria (claim 26); 
displaying, at the first laboratory report user interface, an element for replacing selection criteria (claim 27); and
displaying, at the first laboratory report user interface, the at least one patient similarity indicator (claim 29).
The additional element of user interfaces, processors, memory, receiving data, and displaying data recited in claims  are conventional computer components or functions. Furthermore, the additional elements recited in claims 20-22 and 24-25 only serve to further limit the data displayed. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).	
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant’s arguments filed 28 June 2022 regarding 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant remarks that the Office action alleges that the claims are directed to three different types of abstract ideas, namely mathematical concepts, mental processes, and certain methods of organizing human activity, but only discussed the alleged mental processes abstract idea with any degree of specificity, and thus Applicant believes those latter exceptions were mentioned inadvertently in the Office action and requests clarification (Applicant’s remarks at pg. 14, para. 1).
In the previous Office action it was stated that the identified claim limitations “falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity”, and then discusses each of the identified limitations recite a mental process. However, it was not stated that the claims recite each of a mental process, mathematical concept, and certain methods of organizing human activity. To increase clarity, the mention of the abstract ideas of mathematical concepts and certain methods of organizing human activity have been removed from the above rejection. 

Applicant remarks that the method of claim 1 and system of claim 30 recite improvements in the technical field of complex patient analysis, because the claims recite a specific implementation that relies on the results of genomic sequencing assays and provides different results depending on the content of a patient’s genomic test result, so as to include meaningful limitations within that technological environment (Applicant’s remarks at pg. 15, para. 2-3). Applicant further remarks that traditionally, identifying or building a cohort of patients required either using one or more preexisting rules or receiving user-identified selection criteria based on the composition of the cohort, while the method and system of Applicant’s claims provide a scenario in which the selection criteria are derived directly from a patient of interest, and as a result, the invention represents an improvement in this technical field by causing the cohort selection criteria to dynamically adapt to the composition of the selected first patient’s health records, thus providing more relevant selection criteria, instead of having the cohort selection criteria remain the same from query to query (Applicant’s remarks at pg. 15, para. 4 to pg. 16, para. 1).
This argument is not persuasive. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a). In this case, the alleged improvement in analyzing patients and selection patient cohorts by using a particular patient’s test result amounts to improved abstract idea (i.e. improved cohort selection), which is not an improvement to technology. 

Applicant remarks that in Trading Techs. Int’l, Inc. v. CQG, Inc., the MPEP indicates the claims are eligible because they recite a specific structured graphical user interface that improves the accuracy of trader transitions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, and Applicant’s claims are materially similar to this rationale, in that they: provide a specific structured graphical user interface based on “at least one patient similarity indicator…”; improve user experience by tailoring the cohort selection process to the choice of a particular reference patient…; display certain information in a particular manner by population the selection criteria; and prevent irrelevant user entry by selecting the cohort of patient records based on the populated values (Applicant’s remarks at pg. 16, para. 2-3).

This argument is not persuasive. In Trading Techs. Int’l, Inc. v. CQG Inc., the claims were found to improve the accuracy of trader transactions utilizing software, and thus are directed to a specific solution to a problem in the software arts, and that the bid and asked prices were displayed dynamically along a static display, and that the system pairs orders with the static display of prices to prevent order entry at a changed price (Trading Techs. Int’l, Inc. v. CQG Inc., 675 Fed. App’x 1001, (Fed. Cir. 2017)). In contrast, instant claims 1 and 30 require displaying, at a first laboratory report user interface, the at least one patient similarity indicator comprising a graphical indicator. Other than displaying the at least one patient similarity indicator on a graphical user interface, the claims do not require displaying the patient similarity indicators in any particular manner that improves a problem in the software arts (e.g. preventing order entries at a changed price). Furthermore, the courts have found that arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) does not improve technology. Therefore, simply presenting patient similarity indicators comprising a graphical indicators on a display does not improve technology.
 Further regarding Applicant’s arguments that the claims “improves that user experience” by tailoring the cohort selection process to a particular reference,  “prevent irrelevant user entry” by selecting the cohort of patients based on the populated values, as discussed above, an improvement in the abstract idea is not improvement to technology.  Accordingly, improvements in making a selection of a cohort of patients by selecting a test result from a particular patient is not an improvement to technology.

Applicant remarks that the claimed method and system do not cover all versions of cohort analysis tools, nor do they cover all versions of cohort analysis tools that refer to an individual reference panel, that the claims cover a method and system in which the cohort selection criteria are tied to genomic test results, and thus the claims recite particular, meaningful limitations rather than broadly reciting an alleged abstract idea or the implementation of a broad abstract idea in a particular technological environment (Applicant’s remarks at pg. 16, para. 4 to pg. 17, para.1).
This argument is not persuasive. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981). See MPEP 2106.04 I. Therefore, simply because the claims do not preempt all versions of selecting a patient cohort, this does not demonstrate that the claim is patent eligible. Instead, the claims were analyzed using the Alice/Mayo test in the above rejection. As discussed in the above rejection, the additional elements of user interfaces, processors, memory, receiving data, and displaying data recited in claims  are conventional computer components or functions, and the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a recited judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore the claims are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The rejection of claim 30 under 35 U.S.C. 102(a)(1) as being anticipated by Lefkofsky et al. (US 2020/0211716 A1; Pub. Date: 2 July 2020) in the Office action mailed 28 March 2022 has been withdrawn in view of claim amendments received 28 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11-14, and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lefkofsky et al. (US 2020/0211716 A1; Pub. Date: 2 July 2020; previously cited) in view of Lau (US 2020/0258601 A1; Pub. Date: 13 Aug. 2020; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 1¸ Lefkofsky et al. discloses a method for selecting and analyzing patient cohort records from a patient data store (i.e. a patient database) (Abstract; FIG. 1) comprising the following steps:
Lefkofsky et al. discloses receiving (i.e. selecting) a patient report comprising information related to detected genetic variants (i.e. a genomic test result) ([0442]; FIG. 11), wherein the genetic test result comprises an assay of at least 50 genes ([0072]), and wherein the genetic test result indicates a gene fusion ([0054]; [0060];[0074])
Lefkofsky et al. discloses a user selecting a plurality of filtering criteria from predetermined filters, including a genetic alteration  ([0091]-[0093]; FIG. 9, e.g. gene alteration #256).
Lefkofsky et al. discloses receiving a user's selection of the filter criterion (i.e. an affirmation of the selection criteria) ([0094]).
Lefkofsky et al. discloses populating the selection criteria according to the user’s selection of filtering criteria (FIG. 4-9; [0082]-[0084], which can include molecular factors including variant calls ([0084]; [0091], e.g. user may filter according to variants; FIG. 9, e.g. variant calls 256). Lefkofsky et al. further discloses the variant calls can include gene fusions ([0056]). Therefore, Lefkofsky et al. discloses an embodiment in which the selection criteria is populated with gene fusion information. 
Lefkofsky et al. discloses filtering the patient records based on the values within the patient records corresponding to the selection criteria ([0093]-[[0095]; Fig. 9).
Lefkofsky et al. discloses generating and displaying at least one patient similarity indicator comprising a graphical indicator representing the age (i.e. a feature) of the selected cohort of patient records ([0101]; FIG. 10, e.g. histogram of ages).
Regarding claim 2¸ Lefkofsky et al. discloses the features for the patient can include sequencing results from a patient's tumor ([0063]), and that the tumor type can be lung cancer, breast cancer, pancreatic cancer, and lymphoma (i.e. lymph node cancer) ([0059]; [0086]-[0087]).
Regarding claim 3, Lefkofsky et al. discloses the genomic test results can include sequencing results from both a patient's tumor and normal sample (i.e. a tumor-normal matched test result) ([0063]).
Regarding claim 6, the limitation of selecting a cell-free DNA sequencing test result conducted within a one year period prior to the selection of the cohort of patient records when a solid tumor sequencing test result does not exist in the one or more genomic test results within the one year period is a contingent limitation that is only required to occur if a solid tumor sequencing test result does not exist in the one or more genomic test results within the one year period prior to the selection of the cohort of patients. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Therefore, selecting a cell-free DNA sequencing test result conducted within a one year period prior to the selection of the cohort of patient records is not required under the broadest reasonable interpretation of the claims, and claim 6 is rejected for the same reasons discussed regarding claim 1. 
Regarding claim 11, Lefkofsky et al. discloses the genomic test result can include DNA related features from the following genes: ABCB1, ACTA2, ACTC1, ALK, AMER1, APC, APOB, AR, ARHGAP35, ARID1A, ARID1B, ARID2, ASXL1, ATM, ATP7B, ATR, TRX, AXIN2, BACH1, BCL11B, BCLAF1, BCOR, BCORL1, BCR, BMPR1A, BRAF, BRCA1, BRCA2, BRD4, BRIP1, CACNA1S, CARD11, CASR, CD274, CDH1, CDK12, CDKN2ADEBPA, CFTR, CHD2, CHD4, CHEK2, CIC, COL3A1, CREBBP, CTNNB1, CUX1, DICER1, DOTIL, DPYD, DSC2, DSG2, DSP, DYNC2H1, EGFR, EP300, EPCAM, EPHA2, EPHA7, EPHB1, ERBB2, ERBB3, ERBB4, ESR1, ETV6, FANCA, FANCD2, FANCI, FANCL, FANCM, FAT1, FBN1, FBXW7, FGFR3, FH, FLCN, FLG, FLT1, FLT4, GATA2, GATA3, GATA4, GATA6, GLA, GNAS, GRIN2A, GRM3, HDAC4, HGF, IDH1, IKZF1, IRS2, JAK3, KCNH2, KCNQ1, KDM5A, KDM5C, KDM6A, KDR, KEAP1, KEL, KIF1B, KMT2A, KMT2B, KMT2C, KMT2D, KRAS, LDLR, LMNA, LRP1B, MAP3K1, MED12, MEN1, MET, MKI67, MLH1, MSH2, MSH3, MSH6, MTOR, MUTYH, MYBPC3, MYCN, MYH11, MYH7, MYL2, MYL3, NBN, NCOR1, NCOR2, NF1, NF2, NOTCHI, NOTCH2, NOTCH3, NRG1, NSD1, NTRK1, NTRK3, NUP98, OTC, PALB2, PALLD, PBRM1, PCSK9, PDGFRA, PDGFRB, PGR, PIK3C2B, PIK3CA, PIK3CG, PIK3R1, PIK3R2, PKP2, PLCG2, PML, PMS2, POLD1, POLE, PREX2, PRKAG2, PTCH1, PTEN, PTPN13, PTPRD, RAD51B, RAD51C, RAD51D, RAD52, RAD54L, RANBP2, RB1, RBM10, RECQL4, RET, RICTOR, RNF43, ROS1, RPTOR, RUNX1, RUNX1T1, RYR1, RYR2, SCN5A, SDHAF2, SDHB, SDHC, SDHD, SETBP1, SETD2, SH2B3, SLIT2, SLX4, SMAD3, SMAD4, SMARCA4, SOX9, SPEN, STAG2, STK11, TAF1, TBX3, TCF7L2, TERT, TET2, TGFBR1, TGFBR2, TMEM43, TNNI3, TNNT2, TP53, TPM1, TSC1, TSC2, VHL, WT1, XRCC3, ZFHX3.
Regarding claim 12, Lefkofsky et al. discloses the patient similarity indicator comprises a number of how many patients are in the cohort (FIG. 10-14, e.g. n =342).
Regarding claim 13¸Lefkofsky et al. discloses the at least one patient similarity indicator comprises a graph indicative of a popularity of a populated value of a feature (FIG. 14, e.g. a graph indicating a percentage treated with conventional chemotherapy, corresponding to a popularity of being treated) (FIG. 14), and further discloses the graph includes a text representation of the feature (Fig 14, e.g. text representation of 71%).
Regarding claim 14, the limitation of populating the genetic alteration with both gene fusion information and with pathogenic genomic alteration information when the selected test result indicates both the gene fusion and the pathogenic genomic alteration is contingent limitation that is only required to occur if the selected test result indicates both the gene fusion and the pathogenic genomic alteration. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Because the broadest reasonable interpretation of claim 14 only requires that the selected test result indicates a gene fusion or indicates a pathogenomic genomic alteration, the limitation of claim 14 is not required under the broadest reasonable interpretation of the claim. 
Regarding claim 16, Lefkofsky et al. discloses displaying an interactive analysis portal via a web browser allowing for on-demand filtering and analysis of the patient data store (i.e. a link to the patient database) ([0049]; [0257]).
Regarding claim 17, Lefkofsky et al. discloses the plurality of selection criteria includes a primary 
cancer site (FIG. 2, #210; FIG. 3 # 244; [0052];  [0086]).
Regarding claim 18, Lefkofsky et al. discloses the primary cancer site can comprise the lung ([0087], e.g. cancer_site==lung).
Regarding claim 23, Lefkofsky et al. discloses displaying, at the user interface, a control panel allowing a user to select particular reports associated with the cohort (i.e. a report selection element)  ([0102]; FIG. 13, e.g. "add analysis: gender, histology, response, etc.).
Regarding claim 26, Lefkofsky et al. discloses displaying, at the user interface,  the populated selection criteria (FIG. 11-14); [0094]-[0096]).
Regarding claim 27, Lefkofsky et al. discloses displaying, at the user interface, elements for changing the selection criteria (FIG. 4, e.g. drop down arrows to change tumor histology/grade in filter).
Regarding claim 28, Lefkofsky et al. discloses receiving a selection of a filtering feature  (FIG. 9; [0093]), and further discloses that upon receiving each user selection of a filter criteria, the selection criteria is updated to include that feature ([0094]; FIG. 4-9).
Regarding claim 29¸ Lefkofsky et al. discloses the updated selection criteria is used to obtain the populated values based on the available data attributes in the patient database ([0096]).
Regarding claim 30, Lefkofsky et al. discloses a system comprising at least one processor and memory with instructions ([0288]-[0291]; FIG. 34), that cause the at least one processor to perform the following steps:
Lefkofsky et al. discloses receiving (i.e. selecting) a patient report comprising information related to detected genetic variants (i.e. a genomic test result) ([0442]; FIG. 11), wherein the genetic test result comprises an assay of at least 50 genes ([0072]).
Lefkofsky et al. discloses a user selecting a plurality of filtering criteria from predetermined filters, including a genetic alteration  ([0091]-[0093]; FIG. 9, e.g. gene alteration #256).
Lefkofsky et al. discloses receiving a user's selection of the filter criterion (i.e. an affirmation of the selection criteria) ([0094]).
Lefkofsky et al. discloses populating the selection criteria according to the user’s selection of filtering criteria (FIG. 4-9; [0082]-[0084]). Regarding the limitations of populating the genetic alteration with gene fusion information when the selected test result indicates a gene fusion; and populating the genetic alteration with pathogenic genomic alteration information when the selected test result indicates a pathogenic genomic alteration but not a gene fusion are contingent limitations that are only required to occur when the selected test result indicates a gene fusion and when the selected test result indicates a pathogenic genomic alteration but not a gene fusion; however, because the claims do not require that the selected test result indicates a gene fusion or pathogenic genomic alteration, these limitations are not required under the broadest reasonable interpretation of the claim. See MPEP 2111.04 II.
Lefkofsky et al. discloses filtering the patient records based on the values within the patient records corresponding to the selection criteria ([0093]-[[0095]; Fig. 9).
Lefkofsky et al. discloses generating and displaying at least one patient similarity indicator comprising a graphical indicator representing the age (i.e. a feature) of the selected cohort of patient records ([0101]; FIG. 10, e.g. histogram of ages).



Lefkofsky et al. does not disclose the following limitations.
Regarding claims 1 and 30¸ Lefkofsky et al. does not disclose selecting a test result from the one or more genomic test results of the first patient, and that the populating the plurality of the selection criteria is based on information from the selected test result, or that population the gene fusion information occurs when the selected test indicates a gene fusion in claim 1. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Lau. 
Regarding claims 19-22 and 24-25¸ Lefkofsky et al. does not disclose the populating comprises displaying, at the first laboratory report user interface, at least a portion of a report associated with the first patient's health record, as recited in claim 19. Lefkofsky et al. further does not disclose the report is a next-generation sequencing report, a liquid biopsy test, a solid biopsy test, or a report comprising clinically actionable variants, as recited in claims 20-22 and 24-25.
Regarding claims 1 and 30, Lau discloses a method for obtaining date relating to genomic patient characteristics and providing tools to healthcare providers for improving overall patient healthcare (Abstract; [0002]) including a cohort option enabling a physician to explore prior treatment responses of patients with the same type of cancer as the patient, comprising obtaining (i.e. selecting) a patient report to be used to analyze a database of clinical data in other patients having the same or similar results as the specimen of the patient, ([0285]; [0443]), and that similarity analysis involves selecting variants classified as therapeutically relevant and selecting recurrently mutated genes for the similarity analysis (i.e. selecting a test result from the genomic test result of a specimen of the patient) ([0295]; [0368]; FIG. 62), and then filtering patients based on filtering criteria related to the genetic test result of the patient (i.e. populating selection criteria based on the selected test result, which would include the gene fusion information of Lefkofsky et al.) (Fig. 21; [0285]-[0287], e.g. filters are used by the physician to select different cancer state filter factors to include patients with factors, including tumor mutations, in common with the patient). 
Regarding claims 19-22 and 24-25, Lau discloses displaying, at a user interface, a portion of a report associated with the patient's health records (FIG. 18a, e.g. relevant findings of sequencing results including relevant mutations) , as recited in claim 19, including tumor mutation results from next-generation sequencing a cell-free DNA sample (i.e. a report of a liquid biopsy test) (FIG. 18a; [0369];  claim 14), as recited in claims 20 and 21, or next-generation sequencing of a tumor tissue (i.e. report of a solid biopsy test) ([0279];[0375]), as recited in claim 22.  Lau further discloses the report of the sequencing data comprises clinically actionable variants ([0226]-[0227]; FIG. 18a), as recited in claim 24. Regarding claim 25, because the report was not required to comprise fusion data, and instead could comprise only clinically actionable variant data, under the broadest reasonable interpretation of the claim, that the report is also not required to include RNA fusion data. See MPEP 2111.04 II. Thus, claim 25 is rejected for the same reasons discussed above regarding claim 19.
Regarding claims 1, 19-22, 24-25, and 30 Lau further discloses that filtering all patients based on the genetic similarities of tumor of the patient helps the physician explore effects of different factors on efficacy, leading to new treatment insights and factor-treatment-efficacy relationships ([0289)] and displaying relevant gene variant information pertaining to the patient allow a physician identify and consider clinical trials related to treatment options for his patient ([0282]-[0283]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lefkofsky et al., to have selected a test result from the one or more genomic test results of a particular patient and populated the plurality of selection criteria based on information from the selected test result, as shown by Lau ([0285]-[0287]; [0295]; [0368]; [0443]; FIG. 21 and 62), which would include populating the gene fusion information in the selection criteria of Lefkofsky et al. ([0056]; [0074]) when the genetic test indicates a gene fusion, and to have further displayed a portion of a report of clinically actionable variants from next-generation sequencing of a liquid biopsy or solid biopsy, as shown by Lau ([0226]-[0227]; [0279]; [0369]; [0375]; FIG. 18a). One of ordinary skill in the art would have been motivated to combine the methods of Lefkofsky et al. and Lau in order to explore prior treatment responses of patients with the same type of cancer as the patient the physician is planning to treat, leading to new treatment insights and factor-treatment-efficacy relationships ([0285]; [0289]), and to allow a physician to consider clinical trials related to treatment options for his patient ([0282]-[0283]), as shown by Lau. This modification would have had a reasonable expectation of success because Lefkofsky et al. discloses that a user may populate selection criteria based on particular genetic mutations of a tumor (FIG. 4-9; [0049]-[0052], including gene fusions ([0056];[0074]) such that the selected genetic test result for a patient used to filter patients in Lau would also be applicable to the cohort selection system of Lefkofsky et al. 

Regarding claim 4¸ Lefkofsky et al. does not disclose the one or more genomic test results comprise a cell-free DNA sequence test result, as recited in claim 4, or a plurality of cell-free DNA sequencing test results, as recited in claim 5. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lau et al.
Regarding claim 4, Lau et al. discloses the one or more genomic test results comprises a cell-free next generation sequencing test result (claim 9; claim 14). Lau et al. further discloses using the results of a cell-free next generation sequencing test result can identify somatic mutations in a tumor in instances in which the somatic (e.g. tumor) specimen failed due to quality control ([0369]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed inventio, to have modified the method of Lau et al. to have included a cell-free DNA sequence test result, as shown by Lau et al. (claim 9 and 14; [0369]), in the one or more genomic test results. One of ordinary skill in the art would have been motivated to further combine the method of Lefkofsky et al. with the method of Lau in order to identify somatic mutations in a tumor specimen in instances in which the sequencing of the tumor specimen failed due to quality control, as shown by Lau ([0369]). This modification would have had a reasonable expectation of success given Lefkofsky et al.  discloses analyzing sequencing information related to genetic variants a patient tumor ([0442]; FIG. 11), such that the somatic sequencing information obtained from a cell-free DNA sequencing test result of Lau would be applicable to the method of Lefkofsky et al.
Therefore, the invention is prima facie obvious.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lefkofsky et al. in view of Lau, as applied to claim 1 above, and further in view of Hoffman et al. (US 2005/0074795 A1; previously cited). This rejection is previously recited.
Regarding claim 5¸ Lefkofsky et al. in view of Lau, disclose the one or more genomic test results comprises a cell-free DNA sequencing test result (Lau: claim 9; claim 14; [0369]).
Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose the following limitations:
Regarding claim 5, Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose the cell-free DNA sequencing test result includes a plurality of cell-free DNA sequencing test results.
Regarding claim 7, Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose selecting a test result from the one or more genomic test results comprises selecting a solid tumor sequencing test result conducted most recently to the selection of the cohort of patient records. However, Lau discloses the selected test result can be from tumor tissue (i.e. a solid tumor)  ([0279]).
Regarding claim 15¸ Lefkofsky et al. in view of Lau, as applied to claim 1 above, does not disclose identifying an amended test result to a selected test result or an addendum test result to the selected test result.
However, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Hoffman.
Regarding claims 5, 7, and 15, Hoffman et al. discloses a method for receiving a plurality of genetic test results, as recited in claim 5, of an individual and selecting a primary genetic test from the genetic tests (Abstract) comprising selecting the most recent genetic test result as the primary genetic test result ([0027]; FIG. 2), as recited in claim 7. Hoffman et al. further discloses selecting the primary genetic test result can include identifying supplemental test results (i.e. an addendum test result) to the primary genetic test result, as recited in claim 15 (FIG. 2, #212). Hoffman et al. further discloses the method allows for clinicians to automatically recognize discrepant or duplicate genetic tests results and/or extend an existing test result ([0004]-[0005][ 0016]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Lefkofsky et al. in view of Lau, as applied to claim 1 above, to have selected a most result genetic test result from a plurality of genetic test results and to have identified an addendum test result to the selected test result, as shown by Hoffman et al. ([0027]; FIG. 2). One of ordinary skill in the art would have been motivated to combine the method made obvious by Lefkofsky et al. in view of Lau, with the method of Hoffman et al. in order to automatically recognize discrepant or duplicate genetic test results and/or extend an existing test result, as shown by Hoffman ([0004]-[0005][ 0016]). This modification would have had a reasonable expectation of success because Lefkofsky et al. in view of Lau, as applied to claim 1 above, disclose selecting a test result from a genomic test, and thus, the selection of a particular genomic test from a plurality of genomic tests would be applicable to the method made obvious by because Lefkofsky et al. in view of Lau.
Therefore, the invention is prima facie obvious.


Response to Arguments
Applicant’s arguments filed 28 June 2022 regarding 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant remarks that the Office appears to admit that Lefkofsky does not disclose the element of selecting a first patient’s health record comprising one or more genomic tests through a first laboratory user interface, but instead alleges that Lau discloses this limitation, and the Office fails to provide a motivation to combine Lefkofsky with Lau and does not establish a prima facie case of obviousness (Applicant’s remarks at pg. 17, para. 6 to pg. 18, para. 1).
This argument is not persuasive. Regarding the above limitation and the reference to “Lau” in the previous Office action, the reference to Lau rather than Lefkofsky was a typographical error, given this limitation was discussed as one of “the following steps” in the method disclosed by Lefkofsky, and the at least 50 genes in the assay for the genetic test result is disclosed in para. [0072] of Lefkofsky, while para. [0072] of Lau does not mention an assay of genes. Furthermore, it is noted that all the limitations that Lefkofsky et al. does not teach are discussed under the paragraph stating “Lefkofsky et al. does not disclose the following limitations:…”. Examiner apologizes for the confusion, and the typographical error has been corrected in the above rejection. 

Applicant remarks that claim 1 affirmatively recites that the selected test result indicates at least one of a gene fusion or a pathogenic genomic alteration, so that the steps of populating the genetic alteration with the gene fusion information when the selected test result indicates a gene fusion and populating the genetic alteration with pathogenic genomic alteration information when the selected test result indicates a pathogenic genomic alteration but not a gene fusion can no longer be ignored for purposes of patentability (Applicant’s remarks at pg. 18, para. 2).
This argument is not persuasive because it does not take into account the newly cited portions of Lefkofsky et al., discussed in the above rejection. Specifically, Lefkofsky et al. discloses receiving (i.e. selecting) a patient report comprising information related to detected genetic variants (i.e. a genomic test result) ([0442]; FIG. 11), wherein the genetic test result comprises an assay of at least 50 genes ([0072]), and wherein the genetic test result indicates a gene fusion ([0054]; [0060];[0074]). Lefkofsky et al. then discloses populating the selection criteria according to the user’s selection of filtering criteria (FIG. 4-9; [0082]-[0084], which can include molecular factors including variant calls ([0084]; [0091], e.g. user may filter according to variants; FIG. 9, e.g. variant calls 256), and that the variant calls can include gene fusions ([0056]). Therefore, Lefkofsky et al. discloses an embodiment in which  the selection criteria is populated with gene fusion information when the genetic test result indicates a gene fusion, as claimed. 

Applicant remarks that claim 1 recites selecting a first patient’s health record that comprises one or more genomic tests, then selecting a test result, then population the selection criteria based on information from the selected test result, and thus claim 1 is directed to a method that relies on information derived from a single, reference patent in order to drive subsequent cohort analysis, while the portion of Lefkofsky cited in the Office action relies on information derived from the cohort itself in order to drive its subsequent analysis, and thus it would not have been obvious to modify Lefkofsky in order to include the features alleged to be missing, as doing so would improperly change the principle of operation of Lefkofsky (Applicant’s remarks at pg. 19, para. 1).
This argument is not persuasive. First, there is nothing in the claims that preclude the first patient’s health record from being part of the cohort of patient records selected in the claim. Second, while Lefkofsky et al. discloses the cohort selection system takes the input of a user, allowing the user to query the cohort based on selection criteria to define a population of interest ([0050]; [0082]-[0084]), Lefkofsky is not used to disclose that populating the selection criteria is based on the selected genetic test result of a particular “reference” patient. Instead, this limitation is disclosed by Lau et al., as discussed in the above rejection. Lau discloses that filtering all patients based on the genetic similarities of tumor of a particular patient helps a physician explore effects of different factors on efficacy, leading to new treatment insights and factor-treatment-efficacy relationships ([0289]). Accordingly, one of ordinary skill in the art would have been motivated to use selection criteria derived from a genetic test of a particular patient, as shown by Lau et al. in the selection cohort system of Lefkofsky et al. in order to explore the effects of different factors on efficacy and to gain new treatment insights, as shown by Lau et al ([0289]). Furthermore, given Lefkofsky et al. discloses the cohort selection system allows a user to define a population of interest ([0082]), defining that population of interest based on the genetic results of a particular patient does not change the principle of operation of Lefkofsky. That is, nothing in Lefkofsky et al. would prevent a user from populating the selection criteria based on the genetic test results of a particular person of interest. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631               

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631